DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on June 7, 2022. 
Claims 1, 33, 37-38, and 45 have been amended. 
Claims 8-28 and 35-36 are withdrawn.
Claim 47 is canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on June 7, 2022 have been fully considered but are not persuasive. Applicant argues that GRIFFES fails to teach the limitation transmitting from the IT asset to a server located remotely from the IT asset an erasure target signal identifying the IT asset as a target for performance of an erasure procedure of claim 1 because GRIFFES teaches the target computer only transmits an ID, which is not an indication as a target for erasure procedure, and only GRIFFES’ remote server can determine whether an erasure procedure is required.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed erasure target signal is an indication of a determination of whether an erasure procedure is required) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As Applicant noted, GRIFFES [0026] & FIG. 2 teach the target computer transmitting a message 26 containing the target computer’s ID to the remote server, where the remote server checks the status of the target computer, and if the status is unsafe, the target computer begins, or continues, a wipe operation. Under broadest reasonable interpretation of “erasure target signal,” a signal from a target computer that is used to determine whether the wipe operation is to be performed or not reads on the limitation.
Applicant also argues that GRIFFES fails to teach the limitation An erasure agent for installation at an IT asset, wherein the erasure agent is configured to interrogate the IT asset to determine a profile, or at least one feature of a profile, of the IT asset of claim 46 because there is no disclosure in GRIFFES that any remote server or other erasure system interrogates the IT asset. 
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a remote server interrogates the IT asset) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). GRIFFES [0016] teaches the computer may be tracking its own location and know that it has been stolen, where if the computer is lost or stolen, a status is assigned to its ID as “unsafe,” where the computer tracking its own location is seen as the erasure agent interrogating the IT asset. Therefore, GRIFFES teaches the above limitation as outlined in the rejections below.
Applicant’s arguments with regards to the newly added limitations not being taught by the prior art of record have been fully considered but are moot. It should be noted that a new prior art reference to FITZGERALD teaches the newly added limitations as shown in the rejections below.

Claim Objections
Regarding claim 33, the claim is objected to because the claim recites the limitation “wherein at a software comprises” in line 6, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “wherein [[at ]]a software comprises.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 29-30, 32, 34, and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFES (Pub. No.: US 2016/0253529 A1), hereafter GRIFFES, in view of FITZGERALD (Pub. No.: US 2009/0253410 A1), hereafter FITZGERALD.
Regarding claim 1, GRIFFES teaches:
A method for use in at least one of repurposing, erasing data from, or disposing of an IT asset, the method comprising: transmitting from the IT asset to a server located remotely from the IT asset an erasure target signal identifying the IT asset as a target for performance of an erasure procedure (GRIFFES [0006] teaches a storage device wiping system, where claim 1 teaches transmitting the unique ID of the target computer over the network to the control computer and initiating a wipe operation on the target computer if the status is unsafe, converting the personal data to an inaccessible state; see also [0017]; [0026] & FIG. 2 also teach the target computer transmitting a message 26 containing the target computer’s ID to the remote server, where the remote server checks the status of the target computer, and if the status is unsafe, the target computer begins, or continues, a wipe operation, where a signal from a target computer that is used to determine whether the wipe operation is to be performed or not is seen as “erasure target signal”);
receiving at the server at least part of a profile of the IT asset; in response to receipt of the erasure target signal at the server, identifying an action to be performed in relation to the IT asset based at least in part on the profile or part of the profile of the IT asset (GRIFFES claim 1 teaches upon receiving the unique ID of the target computer, accessing the database to determine the status of the target computer, and returning the status to the target computer over the network);
transmitting instructions from the server to an erasure client, which instructions at least partially define the action to be performed in relation to the IT asset (GRIFFES claim 1 teaches initiating a wipe operation on the target computer if the status is unsafe);
and in response to receipt of the instructions at the erasure client, performing the action in relation to the IT asset (GRIFFES claim 1 teaches if the status is unsafe, selectively wiping addresses belonging to specific files, referencing wipe data patterns, first wiping addresses of data files, then wiping addresses of free space, and finally wiping the entire storage device).
GRIFFES does not appear to explicitly teach wherein the profile comprises one or more of: a hardware profile comprising data representative of at least one of type of storage device, operating system or type of operating system, file system or type of file system, size of storage, security of storage, presence or absence of encryption, whether or not the storage comprises at least one of secure or encrypting storage; data indicating geographical location of the IT asset; or data indicating an identity of at least one of an owner, operator and user of the IT asset and/or data indicating one or more preferences in respect of data erasure specified by at least one of an owner, operator and user of the IT asset. 
However, FITZGERALD teaches the limitation (FITZGERALD [0059-0060] teach a security comprise event may be determined when an identifier of a hardware identity module does not match predetermined authorized identifiers, where the identifier associated with the hardware of a mobile device is transmitted to a host server; [0061] teaches a security compromise event can be detected based on a change in the hardware configuration for a mobile device, where the hardware configuration for the laptop can be stored by a central server and then compared against the current hardware configuration for the laptop periodically, and if the current hardware configuration has changed from the stored configuration beyond a predetermined threshold, a security compromise event can be triggered; [0068] & FIG. 4 also teach a security compromise event may be determined based on the location of the mobile device, which includes obtaining a physical location of the mobile device and comparing the physical location of the mobile device to a previously stored list, and [0070-0071] teach a central server (host server 860) monitors the geographical location of the mobile device and compares the device's location to a location list to determine if a security comprise event has occurred based on the location of the mobile device; see also FIG. 5 & [0072]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GRIFFES and FITZGERALD before them, to include FITZGERALD’s transmitting information about the unauthorized user in GRIFFES’ storage device wiping system. One would have been motivated to make such a combination in order to enhance the likelihood that the device is recovered or to improve the change that the unauthorized user will be identified and both the unauthorized user and device located as taught by FITZGERALD ([0009]).
Regarding claim 37, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GRIFFES also teaches A system (see GRIFFES FIG. 1).
Regarding claim 38, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 39, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 46, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. See also GRIFFES [0016] as taught below with regards to claim 34.
Regarding claim 2, GRIFFES in view of FITZGERALD teaches the elements of claim 1 as outlined above. GRIFFES also teaches wherein the erasure client comprises an erasure application (GRIFFES [0017] teaches a small software, firmware, or hardware module can be placed on the target computer that runs every time the target computer is booted; [0034] also teaches the wipe module is an application and is loaded into RAM and runs under the operating system; see also FIG. 3). 
Regarding claim 3, GRIFFES in view of FITZGERALD teaches the elements of claim 2 as outlined above. GRIFFES also teaches wherein the erasure application is at least one of provided with the IT asset or stored in a memory of the IT asset (see GRIFFES [0034] & FIG. 3 as taught above in reference to claim 2; alternatively, [0036] teaches the wipe module resides in ROM or some other form of permanent or semi-permanent memory 40). 
Regarding claim 4, GRIFFES in view of FITZGERALD teaches the elements of claim 3 as outlined above. GRIFFES also teaches wherein the erasure application is configured to run on a dedicated operating system of the IT asset but which is independent of an operating system of the IT asset (see GRIFFES [0017] as taught above in reference to claim 2; [0035] also teaches the wipe module does not rely on the operating system, which is a more secure mode). 
Regarding claim 5, GRIFFES in view of FITZGERALD teaches the elements of claim 2 as outlined above. GRIFFES also teaches wherein the erasure client comprises an erasure agent which is at least one of provided with or stored in a memory of the IT asset and which is configured to run on an operating system of the IT asset (see GRIFFES [0017], [0034], FIG. 3 as taught above in reference to claim 2). 
Regarding claim 6, GRIFFES in view of FITZGERALD teaches the elements of claim 5 as outlined above. GRIFFES also teaches wherein the erasure agent is configured to work in combination with the erasure application (see GRIFFES [0017], [0034-0035], FIG. 3 as taught above in reference to claim 4, where in the case that the module does not rely on the operating system where it has determined that it must wipe, the module takes control of the computer after boot). 
Regarding claim 7, GRIFFES in view of FITZGERALD teaches the elements of claim 2 as outlined above. GRIFFES also teaches:
wherein the erasure application is at least one of provided with or stored in the memory of a data eraser apparatus for erasing data from the IT asset (see GRIFFES [0034] & FIG. 3, where the wipe module is an application and is loaded into RAM and runs under the operating system),
which data eraser apparatus is at least one of separate from or independent of, the IT asset (GRIFFES [0037] teaches the wipe module can be implemented as an independent hardware device). 
Regarding claim 29, GRIFFES in view of FITZGERALD teaches the elements of claim 1 as outlined above. GRIFFES also teaches performing the erasure procedure using software installed at the IT asset or installed at a data eraser configured for communication with the IT asset (GRIFFES [0035] teaches the wipe module does not rely on the operating system where it has determined that it must wipe, and the module takes control of the computer after boot and begins to execute without ever turning control over to the operating system or allowing the operating system to boot). 
Regarding claim 30, GRIFFES in view of FITZGERALD teaches the elements of claim 29 as outlined above. GRIFFES also teaches wherein the software comprises a dedicated operating system which is independent of an existing operating system of the IT asset and an erasure application running on the dedicated operating system (see GRIFFES [0035] as taught above in reference to claim 29). 
Regarding claim 32, GRIFFES in view of FITZGERALD teaches the elements of claim 1 as outlined above. GRIFFES also teaches performing the erasure procedure using an erasure agent installed on an existing operating system of the IT asset and an erasure application (GRIFFES [0017] teaches a small software, firmware, or hardware module can be placed on the target computer that runs every time the target computer is booted, and [0034] teaches the wipe module is an application and is loaded into RAM and runs under the operating system; see also FIG. 3). 
Regarding claim 34, GRIFFES in view of FITZGERALD teaches the elements of claim 29 as outlined above. GRIFFES also teaches executing the software to cause the IT asset to be interrogated to determine the profile or at least one feature of the profile (GRIFFES [0016] teaches the computer may be tracking its own location and know that it has been stolen, where if the computer is lost or stolen, a status is assigned to its ID as “unsafe”). 
Regarding claim 40, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 41, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 42, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 43, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 44, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 45, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 31 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFES in view of FITZGERALD as applied to claims 1 and 29 above, and further in view of RENSEN (Pub. No.: US 2006/0021006 A1), hereafter RENSEN.
Regarding claim 31, GRIFFES in view of FITZGERALD teaches the elements of claim 29 as outlined above. GRIFFES also teaches:
wherein the software defines a generic erasure procedure (see GRIFFES [0035] as taught above in reference to claim 29, where it has determined that it must wipe).
GRIFFES in view of FITZGERALD does not appear to explicitly teach the instructions transmitted from the server modify or supplement the generic erasure procedure so as to tailor the generic erasure procedure according to the profile. 
However, RENSEN teaches the limitation (RENSEN [0050] teaches multiple overwrite may be implemented, where the criteria for selecting the number of repetitions include the characteristics of the storage device and the local rules 304, where [0038] teaches local rules 304 are obtained from the rules server 122).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GRIFFES, FITZGERALD, and RENSEN before them, to include RENSEN’s multiple overwrite in GRIFFES and FITZGERALD’s storage device wiping system. One would have been motivated to make such a combination in order to improve security by utilizing a secure method for erasing data such as multiple overwrite as taught by RENSEN ([0049]).
Regarding claim 33, GRIFFES in view of FITZGERALD teaches the elements of claim 1 as outlined above. GRIFFES also teaches:
performing the erasure procedure using an erasure agent installed on an existing operating system of the IT asset and an erasure application, wherein the erasure agent determines that a dedicated operating system should be booted into in preference to the existing operating system of the IT asset so as to initiate the erasure procedure (GRIFFES [0017] teaches a small software, firmware, or hardware module can be placed on the target computer that runs every time the target computer is booted (i.e. existing operating system), where [0036] & FIG. 4 teach the wipe module (i.e. erasure agent) resides in ROM, where the wipe module can either directly interface with the storage device controller 43 or use BIOS commands to interface (i.e. determines that the dedicated operating system should be booted into as to initiate the erasure procedure) and selectively wipe user files).
GRIFFES in view of FITZGERALD does not appear to explicitly teach wherein […] the software defines a generic erasure procedure and the instructions transmitted from the server modify or supplement the generic erasure procedure so as to tailor the generic erasure procedure according to the profile.
However, RENSEN teaches the limitation (RENSEN [0050] teaches multiple overwrite may be implemented, where the criteria for selecting the number of repetitions include the characteristics of the storage device and the local rules 304, where [0038] teaches local rules 304 are obtained from the rules server 122).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GRIFFES, FITZGERALD, and RENSEN before them, to include RENSEN’s multiple overwrite in GRIFFES and FITZGERALD’s storage device wiping system. One would have been motivated to make such a combination in order to improve security by utilizing a secure method for erasing data such as multiple overwrite as taught by RENSEN ([0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BECKMAN (Pub. No.: US 2015/0089659 A1) – “SYSTEM AND METHOD FOR REMOTE WIPE” relates to a server computer sending a remote wipe message to a target client device.
WHITE (Pub. No.: US 2014/0282857 A1) – “Method For Selectively Synchronizing Data E.g. Low Priority Data, To Computing Device E.g. Smart Phone, By Polling E.g. Policy Server, Involves Applying Updated Policy Data To Device, And Determining Updated Applicable Device Contexts” relates to a policy server sending instructions to wipe classified data on a mobile device.
VAISANEN (Pub. No.: US 2015/0169462 A1) – “APPARATUS, A SYSTEM, A METHOD AND A COMPUTER PROGRAM FOR ERASING DATA STORED ON A STORAGE DEVICE” relates to reliably erasing data on a storage device.
MUKOUCHI (Pub. No.: US 2016/0004648 A1) – “Data erasing apparatus, data erasing method, and computer-readable storage medium” relates to erasing data when the authentication information has been modified.
KANG (Pub. No.: US 2016/0188249 A1) – “System and method for erasing a storage medium” relates to data erasure program running in native mode of the operating system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138